 1

 2

 3

 4

 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES EDWARD CUPP, an individual;                Case No. 2:16-cv-00523-TLN-KJN
12   LAWRENCE “WOLF” HAVEN, an
     individual,                                 ORDER GRANTING STIPULATION TO
13                                               EXTEND TIME TO RESPOND TO
                                      Plaintiff, PLAINTIFFS’ THIRD AMENDED
14                                               COMPLAINT
                  v.
15

16   KAMALA D. HARRIS Attorney General of
     the State of California, in her official
17   capacity only; CITY OF CITRUS
     HEIGHTS; Citrus Heights Police
18   Department Chief CHRISTOPHER W.
     BOYD, in both his individual and official
19   capacity; Citrus Heights Police Officer
     CHRISTIAN BAERRESEN, #371; Citrus
20   Heights Police Officer THOMAS LAMB,
     #315; UNKNOWN CITRUS HEIGHTS
21   POLICE OFFICER Badge Number 323;
     UNKNOWN CITRUS HEIGHTS POLICE
22   OFFICER who prepared Report Number
     CH14-02589 on 03/26/2014; TWO
23   UNKNOWN NAMED PEACE OFFICERS
     OF THE CITRUS HEIGHTS POLICE
24   DEPARTMENT,
25                                 Defendants..
26
27

28
                                                  1
                                                   Order Granting Stipulation to Extend Time to Respond to
                                          Plaintiffs’ Third Amended Complaint (2:16-cv-00523-TLN-KJN)
 1        The Court has reviewed the Stipulation to Extend Time to Respond to Plaintiffs’ Third

 2   Amended Complaint (ECF No. 65). Good cause appearing, the request is GRANTED.

 3   Defendants—Attorney General Xavier Becerra, former Attorney General Kamala D. Harris, and

 4   Citrus Heights Police Officer Thomas Lamb—shall file their responses to Plaintiffs’ Third

 5   Amended Complaint by November 20, 2018.

 6

 7   Dated: November 6, 2018
 8

 9

10
                                            Troy L. Nunley
11                                          United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
                                                        Order Granting Stipulation to Extend Time to Respond to
                                               Plaintiffs’ Third Amended Complaint (2:16-cv-00523-TLN-KJN)
